Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1. 	Acknowledgement is made of applicant’s claim for foreign priority application No. JP2019-212383 filed on 11/25/2019. 

Information Disclosure Statement
2.	The applicant filed an IDS on 11/12/2020 and 10/20/2022. They have been annotated and considered. 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“feature detection unit” and “classifying unit” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification (citation to US pub. No. 20210157318) shows the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
“feature detection unit” corresponds to feature detection unit 511 per [0059];
“classifying unit” corresponds to classifying unit 512 per [0060].

Paragraph [0058] indicates the processing executed by the arithmetic processing unit 510 is implemented either by hardware or software. The arithmetic processing unit 510 includes a feature detection unit 511, a classifying unit 512, and a system controller 513. Examiner interpreted “feature detection unit” and “classifying unit” as software module running on a processor. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	As best understood by the examiner, claims 1-3, 7, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deyle et al. (US 20200053324, hereinafter Deyle).

	Regarding claim 1, Deyle teaches a control system configured to control an operation mode of a mobile robot that autonomously moves in a predetermined area (see at least: Abstract, “A mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store.”; [0343] “In some embodiments, the robot 100 can select a route (for instance, based on historical routes, building information, security information, and the like) and navigate the route autonomously, without human operator input or intervention.”), the control system comprising:
a feature detection unit configured to detect features of a person who is present in the vicinity of the mobile robot (see at least: [0144] “The robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. Likewise, the robot can identify a height or size of the individual, or can scan a badge of the individual (for instance, using an RFID reader).”);
a classifying unit configured to classify the person into a predetermined first group or a predetermined second group based on the features (see at least: [0144] “Individuals can be identified by comparing detected characteristics of the individuals with an identity database. For instance, an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual. The identity database can be local (e.g., a database of a building's occupants or company's employees), or can global (e.g., a police database of known criminals). The identity database can also include identities of individuals not permitted to be in a particular area (such as a blacklist).”) and
a system controller configured to select a first operation mode when the person who belongs to the first group is present in the vicinity of the mobile robot and select a second operation mode that is different from the first operation mode when the person who belongs to the first group is not present in the vicinity of the mobile robot, thereby controlling the mobile robot (see at least: [0145] “The robot 100 can take various actions in response to identifying an individual. For instance, if a robot detects an individual, identifies the individual, and determines that the individual is authorized to be at the detected location (e.g., the individual is an employee of a company associated with the building in which the robot is located), then the robot can log the detection and identification of the individual with no further action. On the other hand, if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building), the robot can warn the individual, can instruct the individual to leave the area, can obstruct the individual, can lock nearby doors, can trigger an alarm, can call other robots or security personnel 250 to investigate or intercept the individual, or can perform any other suitable security operation. Likewise, the robot can perform one or more of the security actions described herein in response to being unable to identify the individual.”; [0153] “In some embodiments, individuals can be followed, escorted, and tracked by the robot 100 by performing facial detection on the individuals to verify that the correct individual is being followed, escorted, or tracked. The location of individuals being followed, escorted, or tracked can be monitored by the robot, can be provided to an external entity (such as the central system 210), or can be updated on a map of the area or building (for instance, in real-time). In addition, the robot can provide information to the individual, for instance in response to request from the individual.”).  

Regarding claim 2, Deyle teaches further comprising a camera configured to capture images of an area in the vicinity of the mobile robot and generate image data (see at least: [0147] “The robot 100 can detect motion within a proximity of the robot, for instance using the cameras 722 or using a dedicated motion detection sensor.”),
wherein the feature detection unit detects the features of the person from the image data generated by the camera (see at least: [0144] “The robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. Likewise, the robot can identify a height or size of the individual, or can scan a badge of the individual (for instance, using an RFID reader).”).  

Regarding claim 3, Deyle teaches wherein the camera is provided in a position that is separated from the mobile robot so as to capture images of the area in the vicinity of the mobile robot (see at least: [0114] “The cameras 722 can include any number of cameras or camera arrays.”; [0157] “The camera array can be connected to the robot through a building network, such as the network 200. The camera array can be physically attached at various locations within a building, for instance to a ceiling or wall in each of a set of rooms of a building, in areas with strategic vantage points, or near hallways, doors, or entry points.”).  

Regarding claim 7, Deyle teaches wherein a first moving range of the mobile robot in the first operation mode selected by the system controller is narrower than a second moving range in the second operation mode (see at least: [0151] “The robot 100 can escort one or more individuals located within a proximity of the robot to a new location. For instance, an individual can be authorized to be in a first portion of a building but not a second portion (such as a contract worker, an external maintenance individual, or an employee with limited security credentials). In such embodiments, the robot can escort the individual from one location to another location in order to ensure that the individual does not cross into an area the user is not authorized to be.”; [0153] “In some embodiments, individuals can be followed, escorted, and tracked by the robot 100 by performing facial detection on the individuals to verify that the correct individual is being followed, escorted, or tracked. The location of individuals being followed, escorted, or tracked can be monitored by the robot, can be provided to an external entity (such as the central system 210), or can be updated on a map of the area or building (for instance, in real-time). In addition, the robot can provide information to the individual, for instance in response to request from the individual.”; [0156] “The robot can stay within a proximity of the location being monitored, and can physically impede individuals from accessing the location.”).  As discussed, Deyle teaches a robot with different modes that can escort/follow an individual with limited clearance to stay within the first part of a building, thus, having a narrower range than escorting someone that is authorize to go to a second part of the building.

Regarding claim 9, Deyle teaches wherein a range of an area in the vicinity of the mobile robot detected by the feature detection unit is predetermined in accordance with the position where the mobile robot is present (see at least: [0135] “Further, as used herein, “boundary” can refer to a perimeter of an area into which an unauthorized individual is not permitted to enter. Accordingly, the crossing of a boundary by an unauthorized individual may be considered to be a security violation, and the robot 100 can perform one or more security operations in response. Boundaries can be predetermined (e.g., associated with pre-defined areas, for instance of a floor or building), can be permanent or temporary (e.g., can exist for particular time period or during a security event or mode), can be learned by the robot based on behaviors of individuals or based on boundaries defined in similar locations, or can be defined by users, operators, or security personnel 250.”).  

Regarding claim 10, Deyle teaches a control method for controlling an operation mode of a mobile robot that autonomously moves in a predetermined area (see at least: Fig. 26 and Abstract, “A mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store.”; [0343] “In some embodiments, the robot 100 can select a route (for instance, based on historical routes, building information, security information, and the like) and navigate the route autonomously, without human operator input or intervention.”), the method comprising:
a feature detection step for detecting features of a person who is present in the vicinity of the mobile robot (see at least: [0144] “The robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. Likewise, the robot can identify a height or size of the individual, or can scan a badge of the individual (for instance, using an RFID reader).”);
a classification step for classifying the person into a predetermined first group or a predetermined second group based on the features (see at least: [0144] “Individuals can be identified by comparing detected characteristics of the individuals with an identity database. For instance, an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual. The identity database can be local (e.g., a database of a building's occupants or company's employees), or can global (e.g., a police database of known criminals). The identity database can also include identities of individuals not permitted to be in a particular area (such as a blacklist).”); and
a control step for selecting a first operation mode when the person who belongs to the first group is present in the vicinity of the mobile robot and selecting a second operation mode that is different from the first operation mode when the person who belongs to the first group is not present in the vicinity of the mobile robot, thereby controlling the mobile robot (see at least: [0145] “The robot 100 can take various actions in response to identifying an individual. For instance, if a robot detects an individual, identifies the individual, and determines that the individual is authorized to be at the detected location (e.g., the individual is an employee of a company associated with the building in which the robot is located), then the robot can log the detection and identification of the individual with no further action. On the other hand, if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building), the robot can warn the individual, can instruct the individual to leave the area, can obstruct the individual, can lock nearby doors, can trigger an alarm, can call other robots or security personnel 250 to investigate or intercept the individual, or can perform any other suitable security operation. Likewise, the robot can perform one or more of the security actions described herein in response to being unable to identify the individual.”; [0153] “In some embodiments, individuals can be followed, escorted, and tracked by the robot 100 by performing facial detection on the individuals to verify that the correct individual is being followed, escorted, or tracked. The location of individuals being followed, escorted, or tracked can be monitored by the robot, can be provided to an external entity (such as the central system 210), or can be updated on a map of the area or building (for instance, in real-time). In addition, the robot can provide information to the individual, for instance in response to request from the individual.”).  

Regarding claim 11, Deyle teaches a non-transitory computer readable medium storing a program for causing a computer to execute a control method for controlling an operation mode of a mobile robot that autonomously moves in a predetermined area (see at least: Fig. 26 and Abstract, “A mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store.”; [0343] “In some embodiments, the robot 100 can select a route (for instance, based on historical routes, building information, security information, and the like) and navigate the route autonomously, without human operator input or intervention.”; [0411] “Embodiments of the invention may also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”), the control method comprising:
a feature detection step for detecting features of a person who is present in the vicinity of the mobile robot (see at least: [0144] “The robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. Likewise, the robot can identify a height or size of the individual, or can scan a badge of the individual (for instance, using an RFID reader).”);
a classification step for classifying the person into a predetermined first group or a predetermined second group based on the features (see at least: [0144] “Individuals can be identified by comparing detected characteristics of the individuals with an identity database. For instance, an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual. The identity database can be local (e.g., a database of a building's occupants or company's employees), or can global (e.g., a police database of known criminals). The identity database can also include identities of individuals not permitted to be in a particular area (such as a blacklist).”): and
a control step for selecting a first operation mode when the person who belongs to the first group is present in the vicinity of the mobile robot and selecting a second operation mode that is different from the first operation mode when the person who belongs to the first group is not present in the vicinity of the mobile robot, thereby controlling the mobile robot (see at least: [0145] “The robot 100 can take various actions in response to identifying an individual. For instance, if a robot detects an individual, identifies the individual, and determines that the individual is authorized to be at the detected location (e.g., the individual is an employee of a company associated with the building in which the robot is located), then the robot can log the detection and identification of the individual with no further action. On the other hand, if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building), the robot can warn the individual, can instruct the individual to leave the area, can obstruct the individual, can lock nearby doors, can trigger an alarm, can call other robots or security personnel 250 to investigate or intercept the individual, or can perform any other suitable security operation. Likewise, the robot can perform one or more of the security actions described herein in response to being unable to identify the individual.”; [0153] “In some embodiments, individuals can be followed, escorted, and tracked by the robot 100 by performing facial detection on the individuals to verify that the correct individual is being followed, escorted, or tracked. The location of individuals being followed, escorted, or tracked can be monitored by the robot, can be provided to an external entity (such as the central system 210), or can be updated on a map of the area or building (for instance, in real-time). In addition, the robot can provide information to the individual, for instance in response to request from the individual.”).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al. (US 20200053324, hereinafter Deyle) in view of Williams et al. (US 20180364045, hereinafter Williams).

Regarding claim 4, Deyle teaches all the limitations of claim 1, Deyle further teaches wherein the classifying unit classifies the person (see at least: [0144] “Individuals can be identified by comparing detected characteristics of the individuals with an identity database. For instance, an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual. The identity database can be local (e.g., a database of a building's occupants or company's employees), or can global (e.g., a police database of known criminals). The identity database can also include identities of individuals not permitted to be in a particular area (such as a blacklist).”).  
Deyle fails to explicitly teach features of clothing of the person.  
However, Williams teaches an apparatus and method for a robotic platform to engage in autonomous maintenance and surveillance that recognize features of clothing of the person (see at least: [0135] “The robotic platform 100 may also contain…visual object or pattern recognition 3714 (e.g., the user holding a sign with a pattern (e.g., a Quick Reference code/symbol), the user wearing clothing with a color and/or pattern)”.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deyle to incorporate the teachings of Williams and provide a means to recognize features of clothing of the person in 
order to provide an additional means to distinguish and identify different individual within the proximity of the robot. 

Regarding claim 5, Deyle teaches all the limitations of claim 4, Deyle further teaches wherein the feature detection unit detects a predetermined part of the person (see at least: [0144] “The robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. Likewise, the robot can identify a height or size of the individual, or can scan a badge of the individual (for instance, using an RFID reader).”), and
the classifying unit classifies the person (see at least: [0145] “The robot 100 can take various actions in response to identifying an individual. For instance, if a robot detects an individual, identifies the individual, and determines that the individual is authorized to be at the detected location (e.g., the individual is an employee of a company associated with the building in which the robot is located), then the robot can log the detection and identification of the individual with no further action. On the other hand, if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building), the robot can warn the individual, can instruct the individual to leave the area, can obstruct the individual, can lock nearby doors, can trigger an alarm, can call other robots or security personnel 250 to investigate or intercept the individual, or can perform any other suitable security operation. Likewise, the robot can perform one or more of the security actions described herein in response to being unable to identify the individual.”).
	Deyle fails to explicitly teach detecting a color tone in a predetermined part of the clothing of the person, and classifies the person in accordance with the color tone. 
	However, Williams teaches an apparatus and method for a robotic platform to engage in autonomous maintenance and surveillance that detects a color tone in a predetermined part of the clothing of the person, and classifies the person in accordance with the color tone (see at least: [0135] “The robotic platform 100 may also contain…visual object or pattern recognition 3714 (e.g., the user holding a sign with a pattern (e.g., a Quick Reference code/symbol), the user wearing clothing with a color and/or pattern)”; [0138] “The robotic platform 100 may execute a following process with dynamic or hierarchical following indicators 3722, such as in a priority algorithm. For instance, the robotic platform 100 may be programmed to follow a user through the user's walking gate (e.g., previously taught to the robotic platform 100) or patterned object (e.g., a patterned sign, a colored glove)”.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deyle to incorporate the teachings of Williams and provide a means to detect a color tone in a predetermined part of the clothing of the person, and classifies the person in accordance with the color tone in order to provide an additional means to distinguish and identify different individual within the proximity of the robot.  

Claim Rejections - 35 USC § 103
10.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al. (US 20200053324, hereinafter Deyle) in view of Walker (US 20010056544, hereinafter Walker).

Regarding claim 6, Deyle teaches all the limitations of claim 1, Deyle further teaches a moving speed of the mobile robot in the first operation mode selected by the system controller and a second moving speed in the second operation mode (see at least: [0229] “In some embodiments, when the robot moves with the navigable areas 1702, the robot can move at a first top speed, and when the robot enters the boundary areas 1708, the robot can move at a second top speed slower than the first top speed. Similarly, robot speed can be adjusted based on historical foot traffic information, based on a current room occupancy, based on detected sounds (e.g., detected human voices or opening doors), based on a proximity to blind corners or intersections, based on a room type (e.g., a robot may move at a slower speed in kitchens than when navigating within parking lots), based on a proximity to particular objects (e.g., a robot may move slowly around high-value or fragile objects), or based on any other suitable factor.”; [0352] “The robot 100 can also autonomously configure its movement behavior based on accessed information. For instance, before entering a portion of a building floor known to be highly foot-trafficked, the robot can reduce its speed in order to reduce the risk of collision with a person. Likewise, the robot can reduce its speed before entering areas within a proximity to a door in order to avoid collisions with the door or individuals when the door opens. Likewise, when the robot enters an area known to have historically low foot-traffic and few obstacles, the robot can increase its speed.”).  
Deyle fails to explicitly teach a first moving speed in the first operation mode selected is lower than a second moving speed in the second operation mode.
However, Walker teaches an equipment management system to reduce a vehicle’s speed wherein a first moving speed in the first operation mode selected is lower than a second moving speed in the second operation mode (see at least: [0075] “The first aggressive remote control is used to slow, stop and secure vehicles that are being used in an unauthorized manner, either intentionally or unintentionally.”; [0258] “Until the police are in the appropriate position the suspect vehicle will be drivable at a reduce speed level.”; [0407] “the simple elimination of all acceleration capability from the unauthorized driver is the best single simple improvement to increase public safety in this first stage slow down”). As discussed, Walker teaches different modes for vehicle speed control. When an unauthorize individual is present, the vehicle is driving at a reduced speed. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deyle to incorporate the teachings of Walker and provide a first moving speed in the first operation mode selected is lower than a second moving speed in the second operation mode in order to provide an additional means for reducing the robot’s speed in order to help recognize an unauthorize individual and provide enough time for further actions to be taken. 

Claim Rejections - 35 USC § 103
11.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al. (US 20200053324, hereinafter Deyle) in view of Mangal et al. (US 20200273345, hereinafter Mangal et al.).

Regarding claim 8, Deyle teaches all the limitations of claim 1, Deyle further teaches 
wherein the system controller selects a third operation mode that is different from the second operation mode of the mobile robot (see at least: [0146] “The robot 100 can monitor multiple individuals. For instance, the robot can identify one or more individuals in a group of individuals, and can track the identified individuals within the group. In some embodiments, the robot can monitor very large groups, such as crowds at a conference or concert. The robot can monitor statistics associated with the group, for instance to determine a number of individuals within the group, to determine an approximate size or floor space required by the group, and to monitor objects carried by or associated with the group. In some embodiments, the robot can determine and monitor a mood of the group, for instance by determining if the group is angry and/or violent or likely to become violent (based on words spoken by members of the group associated with anger or violence, based on detected actions performed by members of the group associated with anger or violence, and the like). The robot can perform one or more security operations in response to monitoring the group, for instance by notifying security personnel 250 if the group becomes violent, by activating fire sprinklers or other group deterrents, band the like. Beneficially, the monitoring of individuals, for instance in an area, can be used by building planners to provide insight into the movement of people in the area for the purposes of space planning.”; [0359] “For example, a robot can capture an image of a group of people, can monitor the group of people, and can provide captured images of the group of people to a human operator in response to the membership of the group changing (e.g., someone leaving or joining the group).”; [0360] “The difference threshold used by the robot 100 to determine whether to perform a security operation can be an image data or content magnitude difference, an image data or content location difference, or an image data or content quantity difference. In some embodiments, the difference threshold can represent a number of additional or fewer people within the second image relative to the first image, a distance that an object can move between the first image and the second image, or a set of states that an object or entity can change to in the second image relative to the first image. In some embodiments, the difference threshold can be selected based on a location of the robot, based on a time or date of robot operation, based on a function performed by the robot, based on a configuration of the robot, based on a security level associated with the robot or the robot's location, or based on any other suitable factor.”).  
Deyle fails to explicitly teach identifying when the person who belongs to the first group is not present in the vicinity but the density of the persons who belong to the second group in the vicinity is higher than a predetermined density. 
However, Mangal teaches a system and method for identifying pedestrians when the person who belongs to the first group is not present in the vicinity but the density of the persons who belong to the second group in the vicinity is higher than a predetermined density (see at least: [0053] “Referring to FIG. 1, an AV system 120 operates the AV 100 along a trajectory 198 through an environment 190 to a destination 199 (sometimes referred to as a final location) while avoiding objects (e.g., natural obstructions 191, vehicles 193, pedestrians 192, cyclists, and other obstacles) and obeying rules of the road (e.g., rules of operation or driving preferences).”;[0142] “For example, the method 1500 may include comparing the determined count of pedestrians to a fixed threshold. According to other examples, the method 1500 includes comparing the determined count of pedestrians to a variable threshold. In some examples, the method 1500 includes comparing a count of pedestrians travelling in a predetermined geographical area (e.g., a length of road/sidewalk, one or more city blocks) to a threshold. In still other examples, the method 1500 includes comparing a density of identified pedestrians to a threshold.”; [0143] “As also shown in FIG. 15, in response to identifying the crowd condition, causing (e.g., via fleet control module 1318 depicted in FIG. 13) at least one transport vehicle to travel to at least one location along a path of the pedestrians (step 1550).”). As discussed, Mangal teaches system to identify and recognize pedestrian (authorized individual) within a crowd and provide a mode to send for at least one transport vehicle to the current location. Mangal teaches that the autonomous vehicle (AV) travels through different environments and able to recognize and avoid other objects and cyclists (non-authorized individuals). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deyle to incorporate the teachings of Mangal and provide a means of identifying when the person who belongs to the first group is not present in the vicinity but the density of the persons who belong to the second group in the vicinity is higher than a predetermined density in order to provide an additional means to distinguish and identify different individual within the proximity of the robot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN MINH LE whose telephone number is (571)272-3903. The examiner can normally be reached Monday to Friday (8am-5:30pm eastern time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Chen can be reached on 571-270-5499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.L./Examiner, Art Unit 4187  

/HARRY Y OH/Primary Examiner, Art Unit 3664